                 UNITED STATES BANKRUPTCY COURT
                  SOUTHERN DISTRICT OF NEW YORK


In re:                             Chapter 11

LLADRO GALLERIES, INC.,            Case No. 20-11618

Debtor.                            (Subchapter V)




                    PLAN OF REORGANIZATION OF
                      LLADRO GALLERIES, INC.



                              Peter J. Haley (pro hac vice pending)
                              Nelson Mullins Riley & Scarborough LLP
                              One Post Office Square
                              Boston, Massachusetts 02109
                              Phone: (617) 217-4714
                              Fax: (617) 217-4750
                              peter.haley@nelsonmullins.com
                                       INTRODUCTION

        Lladro Galleries, Inc. (“Company” or the “Debtor”) proposes this plan of reorganization
(the “Plan”).

                                ARTICLE I
     DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF TIME

A.      Scope of Definitions; Rules of Construction

        Except as expressly provided or unless the context otherwise requires, capitalized terms
not otherwise defined in this Plan shall have the meanings ascribed to them in this Article I. Any
term used in the Plan that is not defined herein, but is defined in the Bankruptcy Code or the
Bankruptcy Rules, shall have the meaning ascribed to it therein. Where the context requires, any
definition applies to the plural as well as the singular number.

B.      Definitions

        1.1.    “Administrative Claim” means a Claim for payment of an administrative expense
of a kind specified in section 503(b) or section 1114(e)(2) of the Bankruptcy Code and entitled to
priority under section 507(a)(1) of the Bankruptcy Code, including (a) actual, necessary costs and
expenses of preserving the Debtor’s Estate and operating its business, including wages, salaries,
or commissions for services rendered, and (b) all fees and charges assessed against the Estate under
chapter 123 of title 28, United States Code.

        1.2.   “Administrative Claim Bar Date” means the date that is thirty-five (35) days after
the Effective Date and by which any requests for payment of Administrative Claims must be filed
and served on the Reorganized Debtor pursuant to the procedures specified in the Confirmation
Order.

        1.3.   “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

         1.4.    “Allowed” means the applicable Claim, Interest, Warrant, or any portion thereof
that is specifically allowed in or under the terms of this Plan.

       1.5.   “Assumed Agreement” means an Executory Contract or Unexpired Lease which
has been assumed or deemed assumed by the Debtor.

        1.6.   “Bankruptcy Code” means title 11 of the United States Code, as now in effect or
hereafter amended.

        1.7.   “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any other court with jurisdiction over the Subchapter V Case.




                                                 1
      1.8.     “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy
Procedure and the Official Bankruptcy Forms, as amended, and the Federal Rules of Civil
Procedure, as amended, as applicable to the Chapter 11 Case or proceedings therein.

        1.9.   “Business Day” means any day, excluding Saturdays, Sundays or “legal holidays”
(as defined in Bankruptcy Rule 9006(a)), on which commercial banks are open for business in
New York, New York.

        1.10.   “Cash” means legal tender of the United States of America.

        1.11. “Cause of Action” means any action, proceeding, agreement, claim, cause of action,
controversy, demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability, damage,
judgment, account, defense, offset, power, privilege, license, and franchise of any kind or character
whatsoever, known, unknown, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
directly or derivatively, whether arising before, on, or after the Petition Date, in contract or in tort,
in law or in equity, or pursuant to any other theory of law. Cause of Action also includes: (a) any
right of setoff, counterclaim, or recoupment, and any claim on a contract or for a breach of duty
imposed by law or in equity; (b) the right to object to Claims, Interests, or Warrants; (c) any claim
pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) any claim or defense including
fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy
Code; and (e) any state law fraudulent transfer claim.

        1.12. “Claim” means a claim, as defined in section 101(5) of the Bankruptcy Code,
against the Debtor.

         1.13. “Class” means one of the classes of Claims, Interests, or Warrants listed in Article
III of the “Plan.”

        1.14. “Collateral” means any property or interest in property of the Debtor’s Estate that
is subject to a Lien to secure the payment or performance of a Claim.

        1.15. “Common Stock” means shares of common stock of the Debtor that are authorized,
issued, and outstanding prior to the Effective Date.

       1.16. “Confirmation” means the entry by the Bankruptcy Court of the Confirmation
Order subject to all conditions specified in Article XIII.A having been satisfied.

      1.17. “Confirmation Date” means the date of entry by the Bankruptcy Court of the
Confirmation Order on its docket, within the meanings of Bankruptcy Rules 5003 and 9021.

        1.18. “Confirmation Hearing” means the hearing to consider confirmation of the Plan
under section 1128 of the Bankruptcy Code, as such hearing may be adjourned or continued from
time to time.


                                                   2
       1.19. “Confirmation Order” means the order of the Bankruptcy Court confirming this
Plan pursuant to section 1191 of the Bankruptcy Code.

       1.20.   “Debtor” means Lladro Galleries, Inc.

       1.21. “Effective Date” means the first Business Day on which all conditions to the Plan’s
confirmation in Article XIII.B of the Plan have been satisfied.

        1.22. “Estate” means the estate of the Debtor in the Subchapter V Case, as created under
section 541 of the Bankruptcy Code.

       1.23. “Executory Contract” means a contract to which the Debtor is a party that is subject
to assumption or rejection under section 365 of the Bankruptcy Code.

        1.24. “Final Order” means an order or judgment, entered by a court of competent
jurisdiction, that has not been amended, modified, or reversed, and as to which no stay is in effect.

       1.25. “General Unsecured Claim” means a Claim that is not an Administrative Claim,
Secured Claim or Priority Tax Claim.

      1.26. “Impaired” refers to being impaired within the meaning of section 1124 of the
Bankruptcy Code.

       1.27.    “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

       1.28. “Net Sale Proceeds” shall mean those funds received from the sale of the Debtor’s
Inventory less any allowed Administrative Expenses.

       1.29. “Other Priority Claim” means a Claim entitled to priority under section 507(a) of
the Bankruptcy Code other than a Priority Tax Claim or an Administrative Claim.

       1.30.   “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

     1.31. “Petition Date” means the date on which the Debtor filed its petition for relief
commencing the Subchapter V Case.

       1.32.   “Plan” has the meaning set forth in the Introduction.

       1.33. “Priority Tax Claim” means a Claim that is entitled to priority under section
507(a)(8) of the Bankruptcy Code.

        1.34. “Pro rata” means, at any time, the proportion that the face amount of a Claim in a
particular Class bears to the aggregate face amount of all Claims in that Class, unless the Plan
provides otherwise.



                                                 3
     1.35. “Record Date” means the date on which the solicitation of votes on the Plan is
commenced.

       1.36.   “Reorganized Debtor” means the Debtor from and after the Effective Date.

       1.37. “Reinstated” or “Reinstatement” means, with respect to the treatment of a Claim
under this Plan, that the Claim will not be impaired, as that term is used in section 1124 of the
Bankruptcy Code.

        1.38. “Secured Claim” means a Claim that is secured by a Lien on property in which the
Estate has an interest or that is subject to setoff under section 553 of the Bankruptcy Code, to the
extent of the value of the Claim holder’s interest in the Estate’s interest in such property or to the
extent of the amount subject to setoff, as applicable, as determined pursuant to section 506(a) of
the Bankruptcy Code.

       1.39.   “Subchapter V Case” means the Subchapter V case of the Debtor.

      1.40. “Unexpired Lease” means a lease to which the Debtor is a party that is subject to
assumption or rejection under section 365 of the Bankruptcy Code.

       1.41.   “Unimpaired” means any Claim, Interest, or Warrant that is not designated as
Impaired.

C.     Rules of Interpretation

       (i)     General

                In this Plan (a) any reference to a contract, instrument, release, or other agreement
or document as being in a particular form or on particular terms and conditions means the
agreement or document substantially in that form or on those terms and conditions, (b) any
reference to an existing document or exhibit means that document or exhibit as it may have been
or may be amended, modified, or supplemented, (c) unless otherwise specified, all references to
Sections, Articles, Schedules, and Exhibits are references to Sections, Articles, Schedules, and
Exhibits of or to the Plan, (d) the words “herein” and “hereto” refer to the Plan in its entirety rather
than to a particular portion of the Plan, (e) captions and headings to Articles and Sections are for
convenience of reference only and are not intended to be a part of or to affect the interpretation of
the Plan, and (f) the rules of construction in section 102 of the Bankruptcy Code and in the
Bankruptcy Rules shall apply.

       (ii)    “Including”

               As used in this Plan, “including” means “including without limitation.”

       (iii)   “On”



                                                   4
               With reference to any distribution under this Plan, “on” a date means on or as soon
as reasonably practicable after that date.

D.     Computation of Time

      In computing any period of time prescribed or allowed by the Plan, the provisions of
Bankruptcy Rule 9006(a) shall apply.

                                      ARTICLE II
                                BACKGROUND OF THE CASE

         Lladro, S.A. is a Spanish company that was formed by three brothers in 1953. The
company is an international leader in the design, manufacturing and distribution of porcelain
figurines and fixtures. The Debtor, Lladro Galleries, Inc. is a New York corporation, 60% of
which is owned directly by Lladro, S.A., and 40 % of which is owned by Tesorval, S.A., a wholly
owned subsidiary of Lladro, S.A.. The Debtor operates four retail locations in the United States
that sell Lladro product.

        The Debtor relies upon Lladro, S.A. to provide product. The Debtor has four retail
locations: Cabazo, California; New York, New York; Williamsburg, Virginia; and Woodbury,
New York. The Debtor is a tenant at each location.

        Over the past three years the Debtor has had aggregate revenues of $2.8 million (2018),
$2.1 million (2019) and $400,000 (through May 31, 2020). The Debtor has operated at a loss in
each year and has outstanding obligations to Lladro, S.A. of approximately $2.9 million for unpaid
inventory.

                                       ARTICLE III
                                  LIQUIDATION ANALYSIS

        To confirm the Plan, the Court must find that all creditors and equity interest holders who
do not accept the Plan will receive at least as much under the Plan as such claim and equity interest
holders would receive in a chapter 7 liquidation. A liquidation analysis is attached to the Plan as
Exhibit A.

        The Debtor has substantial assets at book value consist primarily of inventory and store
fixtures. The Debtor does not believe that the inventory at liquidation will yield more than $60,000
and does not believe that its investments in store build out and fixtures will yield any appreciable
value.




                                                 5
                                      ARTICLE IV
                           ABILITY TO MAKE PLAN PAYMENTS

        The Debtor intends to implement the Plan by selling all assets that will yield any material
value beyond the cost of the sale and distributing those assets to its non-affiliate unsecured
creditors on pro rata basis. The source of payment will be the sale proceeds and will not be
dependent on any future operations.

                                       ARTICLE V
                                   SUMMARY OF THE PLAN

       The Plan proposes to pay creditors as follows:

               Priority Claims                                 Paid in Full

               Secured Creditors                               [No secured debt]

               Unsecured Creditors – Non-Affiliates            Estimated Return 10%

               Unsecured Creditors – Affiliates                No return

               Equity Holders                                  No return



                                   ARTICLE VI
                     CLASSIFICATION OF CLAIMS AND INTERESTS

A.     Introduction

        The Plan places all Claims, Interests, and Warrants except unclassified Claims provided
for in Article II, in the Classes listed below. A Claim, Interest, or Warrant is placed in a particular
Class only to the extent that it falls within the description of that Class, and is classified in other
Classes to the extent that any portion thereof falls within the description of other Classes.

B.     Summary and Treatment of Classes

       (i)     Class 1:        Secured Claims.

       (ii)    Class 2:        Non-Affiliate Unsecured Claims

       (iii)   Class 3:        Affiliate Unsecured Claims

       (iv)    Class 4:        All Equity Interests


                                                  6
                                    ARTICLE VII
                          TREATMENT OF UNCLASSIFIED CLAIMS

       Administrative Claims and Priority Tax Claims are not classified and are not entitled to
vote on the Plan.

A.     Administrative Claims

        The rights of each holder of an Administrative Claim shall be reinstated under, and shall
not be Impaired by, the Plan. Each holder of an Administrative Claim shall receive Cash equal to
the unpaid portion of its Administrative Claim on the date on which its Administrative Claim
becomes payable under applicable law or any agreement relating thereto.

        Any requests for payment of Administrative Claims must be filed and served on the Debtor
pursuant to the procedures specified in the Confirmation Order no later than the Administrative
Claims Bar Date. Holders of such Administrative Claims that do not file and serve a request for
payment of Administrative Claim by the Administrative Claims Bar Date shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against the Debtor, the
Reorganized Debtor, the Estate, or their property and such Administrative Claims shall be deemed
discharged as of the Effective Date. Any objections to requests for payment of such Administrative
Claims must be filed and served on the requesting party within thirty-five (35) days after the
Administrative Claims Bar Date. Any such objections that are not consensually resolved may be
set for hearing on twenty-one (21) days’ notice of such hearing to the Reorganized Debtor.

B.     Priority Tax Claims

       The rights of each holder of a Priority Tax Claim shall be Reinstated under, and shall not
be Impaired by, the Plan. Each holder of a Priority Tax Claim shall receive Cash equal to the
unpaid portion of its Priority Tax Claim on the date on which its Priority Tax Claim becomes
payable under applicable law or any agreement relating thereto.

                               ARTICLE VIII
               TREATMENT OF CLAIMS, INTERESTS, AND WARRANTS

A.     Introduction

       (i)     Class 1:        Secured Claims

              1.     Impairment and Voting. Class 1 is not Impaired by the Plan. Each holder
of a Secured Claim is not entitled to vote to accept or reject the Plan and shall be conclusively
deemed to have accepted the Plan.

               2.      Distribution. On the Effective Date, each holder of an Allowed Secured
Claim shall have its claim Reinstated, and shall receive, in full and final satisfaction, settlement,
release, and discharge of, and in exchange for, such Allowed Secured Claim, (a) treatment that

                                                 7
leaves unaltered the legal, equitable, and contractual rights to which such Allowed Secured Claim
entitles the holder of such Claim, or (b) such other treatment as to which the Debtor and such
holder shall have agreed upon in writing.

       (ii)    Class 2: Non-Affiliate Unsecured Claims.

               1.       Impairment and Voting. Class 2 is Impaired by the Plan. Each holder of an
Allowed Unsecured Claim held by a person or entity that is not affiliated with the Debtor is entitled
to vote to accept or reject the Plan.

                2.      Distribution. On the Effective Date, the holders of Allowed Class 2 Claims
shall receive, in full and final satisfaction, settlement, release, and discharge of, and in exchange
for, such Allowed Unsecured Claim, their pro rata share of the Net Sale Proceeds and the
Liquidation Dividend.

       (iii)   Class 3: Affiliate Unsecured Claims

               1.      Impairment and Voting. Class 3 is Impaired by the Plan. For purposes of
voting on the Plan, Class 3 has been deemed to reject the Plan and the Debtor will not solicit votes
on the Plan from the holders of Class 3 Claims.

               2.       Distribution. On the Effective Date, the unsecured claims held by Lladro,
S.A. or any other affiliate of the Debtor will receive no distribution.

       (iv)    Class 4: All Equity Interests

               1.      Impairment and Voting. Class 4 is Impaired by the Plan. For purposes of
voting on the Plan, Class 4 has been deemed to reject the Plan and the Debtor will not solicit votes
on the Plan from the holders of Class 4 Claims.

              2.      Distribution. On the Closing Date, all Common Stock Interests will be
cancelled. No distribution will be made to any Class 4 member.

B.     Alternative Treatment

        Notwithstanding any provision herein to the contrary, consistent with section 1123(a)(4)
of the Bankruptcy Code, any holder of an Allowed Claim may receive, instead of the distribution
or treatment to which it is entitled hereunder, any other distribution or treatment to which it and
the Debtor may agree in writing.

                                  ARTICLE IX
                     MEANS FOR IMPLEMENTATION OF THE PLAN

A.     Net Sale Proceeds

       The Debtor will disburse the Net Sale Proceeds on the Effective Date.

                                                 8
B.     Cancellation of Securities

        On and after the Effective Date, except to the extent otherwise provided herein, all
indentures, notes, bonds, instruments, guarantees, certificates, agreements (including registration
rights agreements), and other documents evidencing the existing preferred common, and/or other
stock of the Debtor, including but not limited to Warrants, will be cancelled, and any obligations
of the Debtor thereunder or in any way related thereto shall be fully satisfied, released, and
discharged.

C.     Preservation of Rights of Action

        Except as otherwise provided in this Plan or the Confirmation Order, or in any contract,
instrument, release, or other agreement entered into in connection with the Plan, in accordance
with section 1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain and may
enforce, sue on, settle, or compromise (or decline to do any of the foregoing) all claims, rights or
causes of action, suits, and proceedings, whether in law or in equity, whether known or unknown,
that the Debtor or the Estate may hold against any Person or entity. The Reorganized Debtor or
its successor(s) may pursue such retained claims, rights or causes of action, suits, or proceedings
as appropriate, in accordance with the best interests of the Reorganized Debtor or its successor(s)
who hold such rights. Notwithstanding the foregoing, the Debtor hereby releases any claims,
causes of action, or rights arising under sections 510(c), 544, 545, 547, 548, 549, 550, and 551 of
the Bankruptcy Code.

D.     Exemption from Certain Transfer Taxes

       Pursuant to section 1146(c) of the Bankruptcy Code, any transfers or mortgages from or
by the Debtor to the Reorganized Debtor or any other Person or entity pursuant to the Plan shall
not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar
tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, or other similar tax
or governmental assessment, and the Confirmation Order shall direct the appropriate state or local
governmental officials or agents to forego the collection of any such tax or governmental
assessment and to accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.


                                    ARTICLE X
                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Delivery of Distributions; Undeliverable or Unclaimed Distributions

       (i)     Delivery of Distributions in General

             The Reorganized Debtor shall make distributions to each holder of an Allowed
Claim and an Allowed Interest at the address for each such holder reflected in the books and


                                                 9
records of the Debtor. Distributions under the Plan shall be made only to the holders of Allowed
Claims and Allowed Interests as of the Record Date.

       (ii)      Undeliverable and Unclaimed Distributions

                 1.     Holding of Undeliverable and Unclaimed Distributions

               If any holder’s distribution is returned as undeliverable, no further distributions to
that holder shall be made unless and until the Reorganized Debtor receives notice of the holder’s
then-current address, at which time all outstanding distributions shall be made to the holder.
Undeliverable distributions made through the Reorganized Debtor shall be returned to the
Reorganized Debtor until such distributions are claimed. The Reorganized Debtor shall establish
a segregated account to serve as the unclaimed distribution reserve, and all undeliverable and
unclaimed distributions shall be deposited therein for the benefit of all similarly situated Persons
until such time as a distribution becomes deliverable, is claimed, or is forfeited under the terms of
the Plan.

                 2.     Failure to Claim Undeliverable Distributions

                Any undeliverable or unclaimed distribution under this Plan that does not become
deliverable on or before the second anniversary of the Effective Date shall be deemed to have been
forfeited and waived, and the Person otherwise entitled thereto shall be forever barred and enjoined
from asserting its Claim therefor against, or seeking to recover its distribution from, the Debtor,
the Estate, the Reorganized Debtor, or their property. After the second anniversary of the Effective
Date, the Reorganized Debtor shall withdraw any amounts remaining in the unclaimed distribution
reserve for distribution in accordance with this Plan.

B.     Withholding and Reporting Requirements

        In connection with this Plan and all distributions hereunder, the Reorganized Debtor shall,
to the extent applicable, comply with all tax withholding and reporting requirements imposed by
any federal, state, local, or foreign taxing authority, and all distributions hereunder shall be subject
to those requirements. The Reorganized Debtor shall be authorized to take all actions necessary
or appropriate to comply with those withholding and reporting requirements.

C.     Setoffs

        The Reorganized Debtor may, but shall not be required to, set off against any Claim, and
the payments or other distributions to be made in respect of that Claim, claims of any nature
whatsoever that the Debtor or the Reorganized Debtor may have against the Claim’s holder, but
neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or
release by the Reorganized Debtor of any claim that the Debtor or the Reorganized Debtor may
have in connection with such Claim.



                                                  10
                           ARTICLE XI
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         Except as otherwise provided in the Plan, or in any contract, instrument, release, or other
agreement or document entered into in connection with the Plan, as of the Effective Date, the
Debtor shall be deemed to have rejected each Executory Contract and Unexpired Lease to which
it is a party as of the Commencement Date.

                                  ARTICLE XII
                      ACCEPTANCE OR REJECTION OF THE PLAN

A.     Record Date

       Only the holders of Claims and Interests as of the Record Date, in the Classes entitled to
vote on the Plan, shall be allowed to vote on the Plan. In addition, distributions to be made under
the Plan shall be made only to the holders of Allowed Claims and Allowed Interests as of the
Record Date.

B.     Classes Entitled to Vote

        Only Claims in Class 2 as of the Record Date are entitled to vote to accept or reject the
Plan. Holders of Interests in Classes 3 and 4 are deemed to have rejected the Plan. Claims in Class
1 are unimpaired, are deemed to have accepted the Plan and, therefore, holders of such Claims are
not entitled to vote.

C.     Acceptance by Impaired Classes

        An Impaired Class of Claims, Interests, or Warrants shall have accepted the Plan if (i) the
holders of at least two-thirds in amount of the Allowed Claims, Allowed Interests, or Allowed
Warrants actually voting in the Class have voted to accept the Plan, and (ii) the holders of more
than one-half in number of the Allowed Claims, Allowed Interests, or Allowed Warrants actually
voting in the Class have voted to accept the Plan, in each case not counting the vote of any holder
designated under section 1126(e) of the Bankruptcy Code.

D.     Cramdown

      The Debtor will request that the Bankruptcy Court confirm the Plan under the Bankruptcy
Code and, accordingly, will seek cramdown of Classes 2, 3 and 4.


                          ARTICLE XIII
 CONDITIONS PRECEDENT TO THE PLAN’S CONFIRMATION AND EFFECTIVE
                             DATE

A.     Conditions to Confirmation


                                                11
       The Plan’s Confirmation is subject to the satisfaction of each of the following conditions
precedent:

       i.      The proposed Confirmation Order shall be in a form and substance satisfactory to
the Debtor; and

       ii.     The Debtor shall have received the Net Sale Proceeds.

B.     Conditions to Effective Date

       Effectiveness of the Plan is subject to the satisfaction of each of the following conditions
precedent:

       i.      Each of the conditions to entry of the Confirmation Order shall have been satisfied.

       ii.    The Bankruptcy Court shall have entered the Confirmation Order, in form and
substance reasonably satisfactory to the Debtor, confirming the Plan, as the same may have been
modified.

                                    ARTICLE XIV
                             MODIFICATION; WITHDRAWAL

        The Debtor reserves the right to modify the Plan either before or after Confirmation to the
fullest extent permitted under section 1193 of the Bankruptcy Code and Bankruptcy Rule 3019.
The Debtor may withdraw the Plan at any time before the Effective Date.

                                     ARTICLE XV
                              RETENTION OF JURISDICTION

         Under sections 105(a) and 1142 of the Bankruptcy Code, and notwithstanding the Plan’s
Confirmation and the occurrence of the Effective Date, the Bankruptcy Court shall retain exclusive
jurisdiction over all matters arising out of or related to the Chapter 11 Case and the Plan, to the
fullest extent permitted by law, including jurisdiction to:

A.     Enter such orders as may be necessary or appropriate to execute, implement, or
       consummate the provisions of the Plan and all contracts, instruments, releases, and other
       agreements or documents created in connection with the Plan, the Disclosure Statement, or
       the Confirmation Order;

B.     Hear and determine disputes arising in connection with the interpretation, implementation,
       consummation, or enforcement of the Plan and all contracts, instruments, and other
       agreements executed in connection with the Plan;

C.     Hear and determine any request to modify the Plan or to cure any defect or omission or
       reconcile any inconsistency in the Plan or any order of the Bankruptcy Court;


                                                12
D.     Issue and enforce injunctions or other orders, or take any other action that may be necessary
       or appropriate to restrain any interference with the implementation, consummation, or
       enforcement of the Plan or the Confirmation Order;

E.     Enter and implement such orders as may be necessary or appropriate if the Confirmation
       Order is for any reason reversed, stayed, revoked, modified, or vacated;

F.     Hear and determine any matters arising in connection with or relating to the Plan, the
       Disclosure Statement, the Confirmation Order or any contract, instrument, release, or other
       agreement or document created in connection with the Plan, the Disclosure Statement, or
       the Confirmation Order;

G.     Enforce all orders, judgments, injunctions, releases, exculpations, indemnifications, and
       rulings entered in connection with the Chapter 11 Case;

H.     Hear and determine such other matters as may be provided in the Confirmation Order or
       as may be authorized under, or not inconsistent with, provisions of the Bankruptcy Code;
       and;

I.     Enter a final decree closing the Chapter 11 Case.


                                     ARTICLE XVI
                               EFFECTS OF CONFIRMATION

A.     Binding Effect

       The Plan shall be binding upon and inure to the benefit of the Debtor, all present and former
holders of Claims, Interests, and Warrants, and their respective successors and assigns, and all
other parties in interest in this Chapter 11 Case.

B.     Discharge of the Debtor

        Pursuant to section 1141(d) and section 1192 (if applicable) of the Bankruptcy Code, and
except as otherwise specifically provided in the Plan, the distributions, rights, and treatment that
are provided in the Plan shall be in full and final satisfaction, settlement, release, and discharge,
effective as of the Effective Date, of all Claims, Interests, Warrants, and Causes of Action of any
nature whatsoever, including any interest accrued on Claims or Interests from and after the Petition
Date, whether known or unknown, against, liabilities of, Liens on, obligations of, rights against,
Interests in, or Warrants relating to, the Debtor or any of its assets or properties, regardless of
whether any property shall have been distributed or retained pursuant to the Plan on account of
such Claims, Interests, or Warrants, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any contingent or non-contingent liability on account of representations
or warranties issued on or before the Effective Date, and all debts of the kind specified in sections
502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not (1) a proof of claim
or interest based upon such Claim, debt, right, Interest, or Warrant is filed or deemed filed pursuant

                                                 13
to section 501 of the Bankruptcy Code; (2) a Claim, Interest, or Warrant based upon such Claim,
debt, right, Interest, or Warrant is Allowed pursuant to section 502 of the Bankruptcy Code; or (3)
the holder of such a Claim, Interest, or Warrant has accepted the Plan. Except as otherwise
provided herein, any default by the Debtor with respect to any Claim, Interest, or Warrant that
existed before or on account of the filing of the Chapter 11 Case shall be deemed cured on the
Effective Date. The Confirmation Order shall be a judicial determination of the discharge of all
Claims and Interests subject to the Effective Date occurring, except as otherwise expressly
provided in the Plan.

C.     Injunction

      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR RELATED
DOCUMENTS, OR FOR OBLIGATIONS ISSUED PURSUANT TO THE PLAN, ALL
PERSONS WHO HAVE HELD, HOLD, OR MAY HOLD CLAIMS, INTERESTS, OR
WARRANTS THAT HAVE BEEN DISCHARGED PURSUANT TO ARTICLE XI.B,
RELEASED PURSUANT TO ARTICLE XI.D, OR ARE SUBJECT TO EXCULPATION
PURSUANT TO ARTICLE XI.C, ARE PERMANENTLY ENJOINED, FROM AND AFTER
THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING ACTIONS: (1)
COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
RESPECT TO ANY SUCH CLAIMS, INTERESTS, OR WARRANTS; (2) ENFORCING,
ATTACHING, COLLECTING, OR RECOVERING BY ANY MANNER OR MEANS ANY
JUDGMENT, AWARD, DECREE, OR ORDER AGAINST SUCH PERSONS ON ACCOUNT
OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS,
INTERESTS, OR WARRANTS; (3) CREATING, PERFECTING, OR ENFORCING ANY
ENCUMBRANCE OF ANY KIND AGAINST SUCH PERSONS OR THE PROPERTY OR
ESTATES OF SUCH PERSONS ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
RESPECT TO ANY SUCH CLAIMS, INTERESTS, OR WARRANTS; AND (4)
COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
RESPECT TO ANY SUCH CLAIMS, INTERESTS, OR WARRANTS RELEASED, SETTLED,
OR DISCHARGED PURSUANT TO THE PLAN.

     THE RIGHTS AFFORDED IN THE PLAN AND THE TREATMENT OF ALL CLAIMS,
INTERESTS, AND WARRANTS HEREIN SHALL BE IN EXCHANGE FOR AND IN
COMPLETE SATISFACTION OF ALL CLAIMS, INTERESTS, AND WARRANTS OF ANY
NATURE WHATSOEVER, INCLUDING ANY INTEREST ACCRUED ON CLAIMS FROM
AND AFTER THE PETITION DATE, AGAINST THE DEBTOR OR ANY OF ITS ASSETS,
PROPERTY, OR ESTATE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL SUCH CLAIMS AGAINST THE DEBTOR SHALL BE FULLY RELEASED AND
DISCHARGED ON THE EFFECTIVE DATE, AND THE INTERESTS AND WARRANTS
WILL BE CANCELLED.




                                                14
     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR HEREIN OR IN
OBLIGATIONS ISSUED PURSUANT HERETO, ALL CLAIMS AGAINST THE DEBTOR
SHALL BE FULLY RELEASED AND DISCHARGED FROM AND AFTER THE EFFECTIVE
DATE, AND ALL INTERESTS AND WARRANTS WILL BE CANCELLED, AND THE
DEBTOR’S LIABILITY WITH RESPECT THERETO SHALL BE EXTINGUISHED
COMPLETELY, INCLUDING ANY LIABILITY OF THE KIND SPECIFIED UNDER
SECTION 502 OF THE BANKRUPTCY CODE. ALL PERSONS SHALL BE PRECLUDED
FROM ASSERTING AGAINST THE DEBTOR, THE DEBTOR’S ESTATE, THE
REORGANIZED DEBTOR, EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
AND EACH OF THEIR ASSETS AND PROPERTIES, ANY CLAIMS, INTERESTS, OR
WARRANTS BASED UPON ANY DOCUMENTS, INSTRUMENTS, OR ANY ACT OR
OMISSION, TRANSACTION, OR OTHER ACTIVITY OF ANY KIND OR NATURE THAT
OCCURRED BEFORE THE EFFECTIVE DATE.

                                     ARTICLE XVII
                               MISCELLANEOUS PROVISIONS

A.     Payment of Statutory Fees

        All fees payable under section 1930 of Title 28 of the United States Code, as determined
by the Bankruptcy Court at the Confirmation Hearing, shall be paid on or before the Effective
Date. All such fees that arise after the Effective Date but before the closing of the Chapter 11 Case
shall be paid from funds otherwise available for distribution hereunder.

B.     Severability of Plan Provisions

        If, before Confirmation, the Bankruptcy Court holds that any provision of the Plan is
invalid, void, or unenforceable, the Debtor, at its option, may amend or modify the Plan to correct
the defect, by amending or deleting the offending provision or otherwise, or may withdraw the
Plan. The Confirmation Order shall constitute a judicial determination and shall provide that each
term and provision of the Plan, as it may have been amended or modified in accordance with the
foregoing, is valid and enforceable.

C.     Successors and Assigns

        The rights, benefits and obligations of any Person named or referred to in the Plan shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or assign
of that Person.

D.     Term of Injunctions or Stays

        Unless otherwise provided herein or in the Confirmation Order, all injunctions or stays in
effect in the Chapter 11 Case, either by virtue of sections 105 or 362 of the Bankruptcy Code or
any order of the Bankruptcy Court, shall remain in full force and effect until the Reorganized


                                                 15
Debtor has made all distributions contemplated by this Plan and the Bankruptcy Court has entered
an order closing the Chapter 11 Case.

E.     Notices to Debtor

        Any notice, request, or demand required or permitted to be made or provided to or upon a
Debtor under the Plan shall be (i) in writing, (ii) served by (a) certified mail, return receipt
requested, (b) hand delivery, (c) overnight delivery service, (d) first class mail, or (e) facsimile
transmission, and (iii) deemed to have been duly given or made when actually delivered or, in the
case of notice by facsimile transmission, when received and telephonically confirmed, addressed
as follows:

Counsel to the Debtor:

Peter J. Haley
Nelson Mullins Riley & Scarborough LLP
One Post Office Square
Boston, Massachusetts 02109

F.     Governing Law

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules), (i) the laws of the State of New York shall govern the construction
and implementation of the Plan and any agreements, documents, and instruments executed in
connection with the Plan and (ii) the laws of the state of incorporation of the Debtor shall govern
corporate governance matters with respect to the Debtor, in either case without giving effect to the
principles of conflicts of law thereof.

                                                     LLADRO GALLERIES, INC.

                                                     By:    /s/ Vincente Navarro
                                                     Title: Secretary

                                                     and by its attorneys,


                                                     /s/ Peter J. Haley
                                                     Peter J. Haley
                                                     Nelson Mullins Riley & Scarborough LLP
                                                     One Post Office Square
                                                     Boston, Massachusetts 02109
                                                     Phone: (617) 217-4714
                                                     Fax: (617) 217-4750
                                                     peter.haley@nelsonmullins.com



                                                16
